 

Exhibit 10.17

AMENDMENT TO

PARTNER NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Amendment to Partner Non-Competition and Non-Solicitation Agreement (this
“Amendment”) is entered into as of October 1, 2015, by and between PJT Partners
Holdings LP (the “PJT Holdings”) and Ji-Yeun Lee (the “Partner”).

WHEREAS, PJT Holdings (or its predecessor) and the Partner are parties to that
certain Partner Non-Competition and Non-Solicitation Agreement, dated as of
October 9, 2014 (the “Partner Non-Competition and Non-Solicitation Agreement”);
and

WHEREAS, PJT Holdings and the Partner desire to amend the terms of the Partner
Non-Competition and Non-Solicitation Agreement, in accordance with this
Amendment, effective upon and subject to the consummation of the separation of
PJT Partners Inc. from The Blackstone Group L.P. (the “Closing”).

NOW, THEREFORE, in consideration of the continued service of the the Partner to
PJT Holdings, the covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Section IV.C of the Partner Non-Competition and Non-Solicitation Agreement
Agreement is hereby deleted in its entirety and replaced with the following:

Forfeiture of Other Equity Interests.  In the event of any breach of this
Non-Competition Agreement, the Partner Agreement or any limited liability
company agreement, partnership agreement or other governing document of PJT
Holdings to which such Partner is a party, or any termination for Cause (as
defined in Section 5 of the Partner Agreement) of such Partner’s services other
than with respect to the Founder LTIP Units and Founder Earn-Out Units (such
other interests, the “Other Equity Interests”), (i) such Partner shall no longer
be entitled to receive payment of any amounts that would otherwise be payable to
such Partner following such Partner’s withdrawal as a Partner, member or
partner, as the case may be, of PJT Holdings (including, without limitation,
return of such Partner’s capital contributions), (ii) all of such Partner’s
remaining Partner, member, partner or other interests (including, without
limitation, carried interests) in PJT Holdings (whether vested or unvested and
whether delivered or not yet delivered) shall immediately terminate and be null
and void, (iii) all of the securities of PJT Holdings (whether vested or
unvested and whether delivered or not yet delivered) held by or to be received
by such Partner or such Partner’s personal planning vehicle(s) shall be
forfeited, (iv) no further such interests or securities will be awarded to such
Partner, and (v) all unrealized gains (by investment) related to such Partner’s
side-by-side investments will be forfeited.  Notwithstanding anything to the
contrary contained herein or in any other agreement between the Partner and PJT
Holdings, no Other Equity Interests in respect of PJT Holdings or PJT Partners
Inc. that have been vested by the Partner for a period of at least two years
shall be subject to forfeiture or clawback (if any) in the event of a breach of
this Agreement or a termination for Cause.

 

--------------------------------------------------------------------------------

 

2. General

(a) In the event that the Closing does not occur, this Amendment shall be null
and void.

(b) Except as specifically provided in this Amendment, the Partner
Non-Competition and Non-Solicitation Agreement shall remain in full force and
effect and is hereby ratified and confirmed.  To the extent a conflict arises
between the terms of the Partner Agreement and this Amendment, the terms of this
Amendment shall prevail.

(c) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and shall have the same effect as if the signatures
hereto and thereto were on the same instrument.

[Remainder of page intentionally left blank]

 

 

 

 

--------------------------------------------------------------------------------

 

WHEREOF, the parties hereto have duly executed this Amendment to Partner
Non-Competition and Non-Solicitation Agreement as of the date first above
written.

 

 

PJT PARTNERS HOLDINGS L.P.

 

 

 

 

 

 

 

 

 

By:

 

PJT PARTNERS INC., its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James W. Cuminale

 

 

 

 

 

Name:

 

James W. Cuminale

 

 

 

 

 

Title:

 

General Counsel

 

By:

 

/s/ Ji-Yeun Lee

 

 

Ji-Yeun Lee

 

 